78 N.Y.2d 1098 (1991)
Berkeley Associates Company, Appellant,
v.
Angelina Camlakides, Also Known as Angelina Camalkides, Also Known as Angelina Ross, et al., Respondents, et al., Respondents.
Court of Appeals of the State of New York.
Decided November 21, 1991.
Stanley M. Kaufman for appellant.
Jason S. Garber for respondents.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (173 AD2d 193), and certified question not answered as unnecessary.